Having considered the parties' arguments and the documents
                before this court, we conclude that a writ of prohibition is warranted.
                NRS 34.320; Smith, 107 Nev. at 677, 818 P.2d at 851. Specifically, from
                the limited documents provided by petitioner, it appears that before filing
                this action in district court, real party in interest filed an action in the
                United States District Court seeking the same relief, the return of the
                child. That action is still pending. Because the two actions are
                substantially similar in that real party in interest is seeking the return of
                the child in both actions, albeit through different legal means, the district
                court exceeded its jurisdiction by entertaining this action without first
                considering whether it would be appropriate to proceed in accordance with
                the first-to-file rule. NRS 34.320. The first-to-file rule provides that
                "where substantially identical actions are proceeding in different courts,
                the court of the later-filed action should defer to the jurisdiction of the
                court of the first-filed action by either dismissing, staying, or transferring
                the later-filed suit." SAES Getters S.p.A. v. A.eronex, Inc.,   219 F. Supp. 2d
1081, 1089 (S.D. Cal. 2002). The two actions need not be identical, only
                substantially similar. Inherent.com v. Martindale-Hubbell, 420 F. Supp.
2d 1093, 1097 (N.D. Cal. 2006).
                             Here, it appears that motion practice seeking substantially the
                same relief as was sought in this matter is pending, unresolved, in the
                United States District Court. Given the incomplete record presented, we
                cannot say that the United States District Court is not currently
                considering the very relief we are being asked to give. Under these
                circumstances, our state district court abused its discretion in entering
                the October 2, 2014, order without staying the matter pending
                determination by the United States District Court of the motions pending
                there and whether this action may appropriately proceed without creating
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                conflict between the two courts. See Fujitsu Ltd. v. Nanya Tech. Corp., No.
                C 06-6613 CW, 2007 WL 484789 (N.D. Cal. Feb. 9, 2007) (explaining that
                if two matters appear substantially similar, the court of the later-filed
                action should defer to the jurisdiction of court of the first-filed action to
                evaluate similarity and determine how to proceed). For these reasons, we
                grant the petition for a writ of prohibition against the October 2, 2014,
                order and, further, issue a writ of mandamus directing the district to
                proceed as outlined herein.
                            ORDER the petition for a writ of prohibition and mandamus
                GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A
                WRIT OF PROHIBITION instructing the district court to vacate its
                October 2, 2014, Order for Return of Minor Child and TO ISSUE A WRIT
                OF MANDAMUS instructing the district court to stay this action until the
                U.S. District Court has resolved the pending motion.



                                                                       piu                J.
                                                           Pickering


                                                                                          J.
                                                           Parraguirre



                SAITTA, J., concurring in part and dissenting in part:
                            I write separately because while I concur with my colleagues
                that the district court's October 2, 2014, Order for Return of Minor Child
                should be vacated, I disagree that prohibition relief is warranted here. I
                would vacate the order through a writ of mandamus.
                            Based on the documents before us, it appears that there is a
                Colombian custody order in effect providing real party in interest with
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                custody of the child. The district court has jurisdiction to enforce the
                Colombian custody order.       See NRS 125A.475 (allowing a court of this
                state to enforce a custody order of another state);         and NRS 125A.225
                (providing that a foreign country shall be treated as a state of the United
                States for the purposes of NRS Chapter 125A). Additionally, the Ninth
                Circuit Court of Appeals has concluded that a party is not barred from
                filing a custody action in state court under state law while another action
                is pending in federal court regarding the return of the child under the
                Hague Convention. See Holder v. Holder, 305 F.3d 854, 863 (9th Cir.
                2002) (explaining that a parent has a right to pursue the return of his or
                her children through multiple legal avenues). Because the district court
                did not exceed its jurisdiction here, a writ of prohibition is not warranted.
                NRS 34.320.
                             Nevertheless, the district court acted arbitrarily and
                capriciously in ordering the return of the child when the United States
                District Court order did not explicitly provide for the return of the child
                and when there is a motion pending before the United States District
                Court for an order directing the return of the child. Int'l Game Tech., Inc.
                v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008)
                (providing that a writ of mandamus is available to compel the performance
                of an act that the law requires as a duty resulting from an office, trust, or
                station, or to control an arbitrary or capricious exercise of discretion).
                Although the district court has jurisdiction to enforce the Colombian
                custody order, any district court order directing the return of the child
                before the United States District Court resolves the motion pending before
                it, and specifically orders the return of the child to real party in interest, is
                an arbitrary and capricious abuse of the district court's discretion which


SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A
                 warrants the issuance of a writ of mandamus. NRS 34.160; Int'l Game
                 Tech., 124 Nev. at 197, 179 P.3d at 558.
                             For these reasons, I would issue a writ of mandamus
                 instructing the district court to vacate its October 2, 2014, Order for
                 Return of Minor Child.


                                                                                     J.
                                                            Saitta




                 cc: Hon. William S. Potter, District Judge, Family Court Division
                      Veronica Gabrielle
                      McFarling Law Group
                      Eighth District Court Clerk




SUPREME COUFtT
        OF
     NEVADA
                                                      5
(0) 1947A